Carley, Presiding Judge.
Appellant was tried before a jury and found guilty of three counts of child molestation. He appeals from the judgments of conviction and sentences entered by the trial court on the jury’s guilty verdicts.
1. Over appellant’s objection, the trial court ruled that out-of-court statements attributed to the victim were admissible pursuant to OCGA § 24-3-16. This evidentiary ruling is enumerated as error.
“The record shows . . . that as to each of the State witnesses who related statements made to them by the child, the trial court conducted a hearing outside the presence of the jury and determined that the circumstances provided sufficient indicia of reliability.” Hutton v. State, 192 Ga. App. 239, 240 (2) (384 SE2d 446) (1989). “Examination of the transcript of the hearing and trial establishes a sufficient showing of indicia of reliability, within the meaning of OCGA § 24-3-16, as to all out-of-court statements made by the victim, which were testified to by witnesses in the presence of the jury.” Gregg v. State, 201 Ga. App. 238, 241 (3b) (411 SE2d 65) (1991). Accordingly, this enumeration is without merit.
2. The trial court’s refusal to allow appellant’s character witnesses to answer a certain question is enumerated as error. However, as in Hess v. State, 132 Ga. App. 26, 31 (5) (207 SE2d 580) (1974), the record demonstrates that no proffer was made as to what the character witnesses’ answers would have been. “Not having done so, [appellant] has failed to show that the testimony would have benefited [him] or that its rejection was sufficiently prejudicial to warrant a reversal of the conviction[s]. [Cits.]” Miller v. State, 162 Ga. App. 759, 760 (1) (292 SE2d 481) (1982).

Judgments affirmed.


Pope and Johnson, JJ., concur.

*354Decided September 8, 1992.
J. Stanley Rhymer, for appellant.
Thomas C. Lawler III, District Attorney, Debra K. Turner, Assistant District Attorney, for appellee.